DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on January 15, 2021.  As directed by the amendment, Claims 1-3, 7-9, 11, 12, and 16-20 have been amended.  Claims 1-20 are pending in the instant application.
Regarding the Office Action filed October 15, 2020:
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding the invasive mechanical ventilation, Applicant argues that White fails to disclose invasive mechanical ventilation and provides no support regarding the use of readings during invasive mechanical ventilation (Remarks: Pages 9-10).

(US 2013/0125892), paragraph 0026
(US 2010/0108066), paragraph 0053
(US 2009/0241955), paragraph 0020
Applicant has yet to show how replacing the nasal prong with a breathing tube or adding a breathing tube would render the prior art White device inoperable.
Regarding Habashi’s motivation, Applicant argues that the application is distinct in its operation and believes the mode is not changing in reaction to the spontaneous breathing of the patient (Remarks: Page 10).
Examiner respectfully disagrees with this argument.  Habashi states that if a patient has suddenly started to attempt to breathe spontaneously, the ventilation can automatically switch among many modes of operation, and if the patient discontinues spontaneous breathing attempts, 
Regarding the peak inspiratory flow in Habashi, Applicant argues Habashi has no teaching or suggestion that the spontaneous breathing of a patient determines the flow rate required and that Habashi does not rely on a peak inspiratory flow.  Applicant also argues none of the modes of Habashi uses calculations for one mode to make adjustments to a different method (Remarks: Pages 10-13).
Examiner respectfully disagrees with this argument.  It is clear in Habashi that the apparatus has a control system that is capable of adjusting the flow rate based on the patient response.  Habashi discloses the control module may adjustably and/or variably actuate the pump and may have rigorous control over pressure, volume, and flow rate (Habashi: paragraph 0043).  Additionally, Habashi discloses the ventilator is able to automatically change its mode of operation in response to patient progress or difficulties and provides an example of how it operates in response to spontaneous breathing (Habashi: paragraph 0044).  Furthermore, Habashi discloses a series of sensor readings that measures the patient’s actual data can be used to monitor patient response, ventilator performance, and adapt the ventilator performance in response to patient status and condition and the sensor data may include peak expiratory flow rate (Habashi: paragraph 0053).  All of these pieces of evidence clearly show that that the device In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Habashi was only relied upon to show that the device can have different breathing modes depending on the patient’s condition.  The disclosure of “peak expiratory flow” in Habashi indicates that such parameters can be utilized to adjust the ventilator settings and/or breathing modes.  Further, prior art White already discloses utilizing the “peak inspiratory flow” to adjust the parameters (White: paragraph 0176) and the “peak expiratory flow” to adjust the parameters (White: paragraph 0110).  Because prior art White is already capable of utilizing both types of peak flow, it is not out of the question for Habashi to be combined with White since both prior art share similar functionalities.  Habashi simply improves upon White by providing distinct breathing modes depending on the condition of the patient and their spontaneous breathing.  Applicant has yet to provide any evidence regarding why Habashi cannot be combined with White.  
Regarding Chalvignac and Chen, Applicant argues none of these references discuss about nasal high flow therapy or taking measurements to determine the flow rate (Remarks: Page 13).
Examiner respectfully disagrees with this argument.  Both of these references were brought in to show that the concept of using the peak inspiratory flow rate to adjust ventilator settings are known in the art as shown in Chalvignac (Chalvignac: paragraph 0079) and Chen (Chen: paragraph 0027).  

Examiner respectfully disagrees with this argument.  As stated before, nowhere in the claims is there any indication of a calibration being addressed.  The statements of how the calibration would be “time-consuming” is not found in the claims in any capacity.  Examiner still believes White-Habashi combination still reads on the claims.  Particularly, White discloses based on the peak inspiratory flow, the gas flow rate can be automatically or manually adjusted (White: paragraph 0176).  It is clear in White that the device is taking in data related to the peak inspiratory flow in order to adjust the gas flow rate.  Additionally, White already discloses about taking previous, spontaneous breathing to adjust the flow rate.  In particular, White discloses it can responsively change the delivered flow rate based on changes in a patient’s breathing pattern (White: paragraph 0506).  Since White is responding to the patient’s past breathing pattern or their past spontaneous breathing, it is clear that White-Habashi combination meets the claim limitations.  As stated before, White requires previous breathing data in order to respond to any changes.  Applicant has yet to provide any persuasive evidence that White cannot react to the breathing of the patient.
Applicant’s arguments regarding the dependent claims have been fully considered and have been fully addressed in Examiner’s responses above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2016/0193438) in view of Habashi (US 2008/0295839).
Regarding Claim 1, White discloses a method for respiratory support (apparatus of Fig 1), comprising: delivering an air and oxygen mixture for nasal high flow therapy (11 delivers air and oxygen mixture to patient, Fig 1; flow or stream of breathable gas including air and/or oxygen, paragraph 0399; configured to provide nasal high flow therapy, paragraph 0326) to a 
White fails to disclose a peak flow obtained during a previous, spontaneous breathing mode.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add various breathing modes to the device of White, as taught by Habashi, to improve ventilation and perfusion, decreased dead space ventilation, and improved cardiac output and oxygen delivery (Habashi: paragraph 0013) as well as allow the ventilator to automatically change its mode of operation in response to patient progress or difficulties (Habashi: paragraph 0044).  The addition of breathing modes allows the ventilator to further adapt to the patient’s breathing in case the patient chooses to spontaneously breathe.  

Regarding Claim 3, White-Habashi combination teaches the delivering the air and oxygen mixture for nasal high flow therapy at the flow setting occurs immediately following an intermediate breathing mode (White: respiratory therapies include CPAP therapy, paragraph 0400; Habashi: APRV is a form of CPAP with an intermittent release phase from a preset CPAP level, paragraph 0006; ventilation will automatically switch among many modes of operation including from full-support mandatory breath modes, to various modes having lesser degrees of breathing support, if the patient relapses and discontinues spontaneous breathing attempts, the ventilator will revert to full, mandatory breath mode, paragraph 0044; weaning protocol enables 
Regarding Claim 4, White-Habashi combination teaches the flow setting is an initial flow rate of the air and oxygen mixture (White: upper and lower limits set by the user for the flow or these limits may be determined by the device, paragraph 0487, Lines 18-20; the range of tested flow rates may be set by the device or may be chosen by the user based on expected delivered flow rates, paragraph 0607, Lines 26-28; Habashi: during initial ventilator startup, a number of initial parameters are set based upon input from the clinician or by accessing a predefined set of parameters, paragraph 0102) flowing to the patient from a nasal high flow therapy system (White: apparatus is configured to provide nasal high flow therapy, paragraph 0326).
Regarding Claim 5, White-Habashi combination teaches adjusting the initial flow rate based on one or more of patient weight (White: patient’s tidal volume may be estimated with 
Regarding Claim 6, White-Habashi combination teaches the delivering the air and oxygen mixture for nasal high flow therapy includes delivering the air and oxygen mixture to the patient via a high flow nasal cannula (White: patient interface is a cannula with nasal prongs; Habashi: nasal prong, paragraph 0151).
Regarding Claim 7, White-Habashi combination teaches via the controller (White: 13, Fig 1; Habashi: ventilator has a computerized, operation controller or control module or computing device, paragraph 0034), automatically obtaining the peak inspiratory flow from a waveform output (White: patient’s inspiratory flow waveform may be modelled, amplitude of curve is used to estimate the patient’s inspiratory flow demand, paragraph 0505, Lines 10-15; entrained flow may be continuously monitored to enable delivered flow rate to be adjusted as patient’s inspiratory demand changes, paragraph 0539, Lines 23-28) produced during the previous, spontaneous breathing mode during the invasive mechanical ventilation of the patient (White: flow rate may be constant or may be a bi-level or multi-level flow rate that varies over a patient’s breathing cycle, such as having different or varying flow rates for inspiration and expiration, paragraph 0330; not limited to being achieved with a nasal cannula, but may be achieved using patient interfaces such as a face mask, oral mask, nasal mask, nasal cannula, combination of oral and nasal mask, or the like, paragraph 0488; nasal cannula is considered an invasive type of therapy based on Applicant’s specification since it does enter the nose of the patient; Habashi: ventilation will automatically switch among many modes of operation 
Regarding Claim 8, White-Habashi combination teaches the controller is in electronic communication with each of an invasive mechanical ventilator (White: 13 is inside housing 4 and is electronically connected to flow generator 11, Fig 1; not limited to being achieved with a nasal cannula, but may be achieved using patient interfaces such as a face mask, oral mask, nasal 
Regarding Claim 9, White-Habashi combination teaches automatically obtaining, via the controller (White: controller programmed to control components of the apparatus including creating a flow of gas for delivery, paragraph 0493; controller are configured with model and method to operate apparatus, paragraph 0886; output from sensors are received by controller to assist it to operate the flow therapy apparatus to provide optimal therapy, including meeting inspiratory demand, paragraph 0496), the peak inspiratory flow from a waveform output (White: patient’s inspiratory flow waveform may be modelled, amplitude of curve is used to estimate the patient’s inspiratory flow demand, paragraph 0505, Lines 10-15; entrained flow may be continuously monitored to enable delivered flow rate to be adjusted as patient’s inspiratory demand changes, paragraph 0539, Lines 23-28) produced during the spontaneous breathing mode during the invasive mechanical ventilation of the patient (White: flow rate may be constant or may be a bi-level or multi-level flow rate that varies over a patient’s breathing cycle, such as having different or varying flow rates for inspiration and expiration, paragraph 0330; not limited to being achieved with a nasal cannula, but may be achieved using patient interfaces such as a face mask, oral mask, nasal mask, nasal cannula, combination of oral and nasal mask, or the like, paragraph 0488; nasal cannula is considered an invasive type of therapy based on Applicant’s specification since it does enter the nose of the patient; Habashi: ventilation will automatically switch among many modes of operation including from full-support mandatory breath modes, to various modes having lesser degrees of breathing support, if the patient relapses and discontinues 
Regarding Claim 10, White-Habashi combination teaches automatically obtaining the peak inspiratory flow from the waveform output includes averaging the peak inspiratory flow of the waveform output over a predetermined period of time (White: previous cycles or time period, paragraph 0489; Habashi: validates acquired information by using averaging and various statistical methods over time, paragraph 0116; period of time must be predetermined in order to set the number of values being averaged) during the spontaneous breathing mode (White: over a period of time or a number of breathing cycles, this peak inspiratory flow rate may change and may be delivered as the average of the peak flow rates over the previous cycles or time period, paragraph 0489).

White fails to disclose the operation in a spontaneous breathing mode, obtaining a peak inspiratory flow in response to successful completion of a spontaneous breathing trial, and the delivery of an air and oxygen mixture following the spontaneous breathing mode after stopping the invasive mechanical ventilation of the patient.
However, Habashi, of the same field of endeavor, teaches a ventilator for use by a clinician (Abstract) including an operation in a spontaneous breathing mode (for the purposes of achieving these various modes, any preferred or optional variations may be predefined with or may receive and capture a number of parameters to control how the ventilator operates, controller may access stored parameters, may obtain new parameters from remote devices, paragraph 0048; APRV allows unrestricted spontaneous breathing during any phase of mechanical ventilator cycle, paragraph 0019), obtaining measurements in response to successful completion of a spontaneous breathing trial (comparing rate to predefined rate gives good 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add various breathing modes to the device of White, as taught by Habashi, to improve ventilation and perfusion, decreased dead space ventilation, and improved cardiac output and oxygen delivery (Habashi: paragraph 0013) as well as allow the ventilator to automatically change its mode of operation in response to patient 
Regarding Claim 12, White-Habashi combination teaches automatically determining the flow rate via a controller (White: microprocessor takes required measurements and calculations to determine the flow rate, paragraph 0788; a processor may be implemented as a combination of computing components including a number of microprocessors or one or more microprocessors in conjunction with a DSP core, paragraph 1022) in electronic communication with a controller of the respiratory support device (White: 13, Fig 1; controller programmed to control components of the apparatus including creating a flow of gas for delivery, paragraph 0493) and a flow meter (White: 23, Fig 13; 23 located as the flow sensor, paragraph 0555) of the nasal high flow therapy system, wherein the successful completion of the spontaneous breathing trial is based on an absence of any of apnea or respiratory rate alarms occurring during the spontaneous breathing trial (Habashi: command routine can test for apnea and tachypnea, if neither condition is indicated, than ventilator can be switched to more suitable mode which makes it much easier for patient to breath spontaneously, command routine samples machine respiratory frequency and spontaneous respiratory frequency to ascertain spontaneous breathing is occurring at a certain rate, paragraph 0059; in certain circumstances, it may be advisable to generate an alarm signal seeking intervention, paragraph 0056).
Regarding Claim 13, White-Habashi combination teaches automatically determining the flow rate includes trending the breathing waveform over a predetermined period of time (White: previous cycles or time period, paragraph 0489; Habashi: validates acquired information by using averaging and various statistical methods over time, paragraph 0116; period of time must 
Regarding Claim 14, White-Habashi combination teaches setting the flow rate for nasal high flow therapy at a level that is a function of the average peak inspiratory flow (White: over a period of time or a number of breathing cycles, this peak inspiratory flow rate may change and may be delivered as the average of the peak flow rates over the previous cycles or time period, paragraph 0489).
Regarding Claim 15, White-Habashi combination teaches starting the predetermined period of time for trending the breathing waveform only after positive end expiratory pressure (White: substantially constant or varying flow rate is delivered and continuously monitored by device to increase, maximize, or target the goal peak expiratory pressure set by user, could be set at same flow rate as expiratory flow rate, or some other flow rate defined by user, paragraph 0994) is below a threshold level (White: goal peak expiratory pressure set by user, paragraph 0994; user may set maximum or minimum limits for each parameter setting, thresholds or targets for particular operating parameter settings, paragraph 0989; Habashi: such data arrays or initialization parameter databases may include a positive end expiratory pressure or PEEP, paragraph 0050).
Regarding Claim 16, White-Habashi combination teaches further comprising determining the flow rate for nasal high flow therapy based on the peak inspiratory flow (White: 
Regarding Claim 17, White discloses a system (apparatus of Fig 1), comprising: an invasive mechanical ventilator (4, Fig 1; not limited to being achieved with a nasal cannula, but may be achieved using patient interfaces such as a face mask, oral mask, nasal mask, nasal cannula, combination of oral and nasal mask, or the like, paragraph 0488; nasal cannula is considered an invasive type of therapy based on Applicant’s specification since it does enter the nose of the patient) adapted to provide respiratory support to a patient (4 provides respiratory support via 17, Fig 1); and a control system (13, Fig 1) with one or more controllers with computer readable instructions stored on non-transitory memory that, when executed during operation of the invasive mechanical ventilator (13 comprises a programmable controller and has associated memory for storing data, may execute software commands stored in memory, may 
White fails to disclose execute a spontaneous breathing mode in response to a request for the spontaneous breathing mode.
However, Habashi, of the same field of endeavor, teaches a ventilator for use by a clinician (Abstract) including execute a spontaneous breathing mode (for the purposes of achieving these various modes, any preferred or optional variations may be predefined with or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add various breathing modes to the device of White, as taught by Habashi, to improve ventilation and perfusion, decreased dead space ventilation, and improved cardiac output and oxygen delivery (Habashi: paragraph 0013) as well as allow the ventilator to automatically change its mode of operation in response to patient 
Regarding Claim 18, White-Habashi combination teaches a user interface (White: 14, Fig 1) with a display, (White: user interface may be in the form of a GUI on a touch screen display, paragraph 0364) wherein the computer readable instructions further cause the one or more controllers to display a flow waveform (White: patient’s inspiratory flow waveform may be modelled, amplitude of curve is used to estimate the patient’s inspiratory flow demand, paragraph 0505, Lines 10-15; entrained flow may be continuously monitored to enable delivered flow rate to be adjusted as patient’s inspiratory demand changes, paragraph 0539, Lines 23-28) of the acquired flow data (White: determining and optionally displaying the inspiratory demand or peak inspiratory demand, paragraph 0175; device has a display to provide feedback to a user regarding an inspiratory demand, paragraph 0012; display various parameters determined, paragraph 0010) and the determined nasal high flow therapy flow setting via the display (White: device has a display to provide feedback to a user regarding an inspiratory demand, paragraph 0012; display various parameters determined, paragraph 0010; display determined inspiratory demand which allow user to manually adjust therapy, paragraph 0583).
Regarding Claim 19, White-Habashi combination teaches a nasal high flow therapy system (White: 11, 17, and/or apparatus of Fig 1 delivers air and oxygen mixture to patient, Fig 1; flow or stream of breathable gas including air and/or oxygen, paragraph 0399; configured to provide nasal high flow therapy, paragraph 0326) including a high flow cannula (White: 17, Fig 1) adapted to deliver an air and oxygen mixture to the patient (White: 17 delivers air via 16, Fig 1), wherein the one or more controllers include computer readable instructions (White: 13 
Regarding Claim 20, White-Habashi combination teaches the nasal high flow therapy system includes a humidifier (White: 12, Fig 1) and a heated circuit (White: 16a, Fig 1) coupled with the high flow cannula (White: 16a is coupled with 17, Fig 1) and wherein the air and oxygen mixture delivered to the patient is a heated and humidified air and oxygen mixture (White: 13 controls 12 to humidify the gas flow and/or heat it, 13 can also control 16a in humidifier and/or patient conduit to heat gas to desired temperature, paragraph 0577).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including various ventilators that disclose the use of different types of patient interfaces in connection to the devices including tracheal and endotracheal tubes similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773